Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
35 USC 112(b) rejections
Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, lines 5-7, the phrase “wherein the one or more cover modules, the one or more functional modules and the one or more pump modules are interchangeable with other modules” is vague and indefinite because it appears that only the pump modules or functional modules can be interchangeable between them, the cover module 100 of this application cannot be interchangeable with other modules.  The functional modules cannot be interchangeable with the pump modules neither.  Said phrase is so broad that means the cover module can be interchangeable with the pump module and the functional modules.
	Claim 8 is vague and indefinite because there is only one cover in a pump.  It’s unclear how a pump has two cover modules.  Please explain.

35 USC 102(a1) rejections
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-2, 4-5, 7, 9 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by US 6754076 (Cox).
	Regarding independent claim 1, Cox discloses a modular PC cooling pump 10 comprising: a plurality of stackable modules (110, 100), the plurality of stackable modules (110, 100) including: one or more cover modules 110, one or more functional  modules 100, and one or more pump module 100  (note there are many identical pump units 100, the first pump module under the cover module 110 can be considered a functional module because the pump module has function and the term “functional” is very broad that reads on a pump unit, the bottom 3 pump units 100 can be considered pump modules);  wherein the one or more cover modules 110, the one or more functional modules and the one or more pump modules are interchangeable with other modules (since pump units 100 are identical, the functional module and between the pump modules can be interchangeable).
	Regarding claim 2, the cover module 110 of Cox is clearly a painted type or etched type because any cover can be painted or etched.
	Regarding claim 4, the pump in Cox clearly has impeller with vanes 104 and electric motor.
	Regarding claim 5, the cover 110 in Cox is symmetrical.
	Regarding claims 7, 9, the pump units 100 are stacked to form a cooling pump 10.  Regarding claim 9 only, the top 2 pump units 100 can be considered functional modules and the bottom 2 pump units 100 in figure 2 can be considered pump modules.

35 USC 103 rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. § 103(a) as being unpatentable over US 6754076 (Cox) in view of US 5546272 (Moss).  Cox teaches all the claimed subject matter as set forth above in the rejection of claim 1, but just in case there is any dispute about the functional module, Moss teaches a cooling unit 400 of a computer comprising a pair of cooling fans 435, 440, a functional module 445 having a pressure sensor 460 in between.  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to provide a functional module between the pump units in Cox as taught by Moss for the purpose of providing sensors for the pumps if needed.
Regarding claim 3, the added pressure sensor 460 meets the claimed subject matter.

Regarding claims 6, 8,  Cox does not disclose asymmetrical cover and more than one covers.  However, according to MPEP 2144.05,  II. ROUTINE OPTIMIZATION, A) Optimization Within Prior Art Conditions or Through Routine Experimentation, note In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art."). The concept of changing the cover types or the number of covers in these claims involves only change of proportions of the materials, or the result of “routine optimization”.  Since Cox clearly discloses the same modular pump with stackable feature, it would have been a “routine optimization” for a person having ordinary skill in the art to elect the different types and numbers of covers as claimed in Cox for the purpose of protecting and decorating the pump.  
Prior Art of Record

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Eberhardt, El-Essawy disclose cooling systems for computer having stackable modules.

Conclusions
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Examiner Nguyen whose telephone number is (571) 272-4861.  The examiner can normally be reached on Monday--Thursday from 9:00 AM to 7:00 PM.

Mark A Laurenzi, can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/HOANG M NGUYEN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        


                                                                                    HOANG NGUYEN
                                                                                    PRIMARY EXAMINER
                                                                                    ART UNIT 3746
Hoang Minh Nguyen
2/17/2022